Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 28, 2014

The Court of Appeals hereby passes the following order:

A14A1709. LUSTER v. THE STATE.

      The Appellant’s brief in this case was originally due to be filed on June 5,
2014. The Appellant, who is representing himself, requested and was given two
extensions of time to complete his brief. His brief was due on August 11. On August
14, this Court denied the Appellant’s third request for an extension of time to file his
brief. The Appellant belatedly filed his brief with this Court on August 19 along with
a motion to reconsider the August 14 denial of his motion for an extension of time to
file his brief. Finding no legitimate basis for granting the motion for reconsideration,
it is hereby DENIED. Consequently, the instant appeal is hereby DISMISSED for
failure to comply with the rules of this Court. See Court of Appeals Rules 15 (a) and
23 (a).

                                        Court of Appeals of the State of Georgia
                                                                         08/28/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.